Form: Dismiss TRAP 42.2 Appellant's Motion






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



THE CITY OF EL PASO, TEXAS,

                            Appellant,

v.

ANA MARIA MUNOZ,

                            Appellee.

§

§

§

§

§

No. 08-04-00370-CV

Appeal from the

County Court at Law No. Seven 

of El Paso County, Texas 

TC# 2002-4997




MEMORANDUM OPINION

            Pending before the Court is Appellant’s agreed motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(2)(A).  The parties represent to the Court that all matters in controversy in
the underlying lawsuit have been settled by agreement between the parties. The parties request
that this appeal be dismissed and that the each party bear its own costs.  See Tex.R.App.P.
42.1(d).  The Court concludes that the motion should be granted.  Therefore, we dismiss the
appeal with costs taxed against the party incurring same.
 
                                                                        DAVID WELLINGTON CHEW, Chief Justice

February 22, 2007

Before Chew, C.J., McClure, J., and Barajas, C.J. (Ret.)
Barajas, C.J. (Ret.), sitting by assignment, not participating